Order filed January 13, 2012




                                               In The
                         Fourteenth Court of Appeals
                                       ____________
                                    NO. 14-10-01222-CR
                                        14-11-00006-CR
                                        14-11-00007-CR
                                       ____________
                                BILLY JOE WYATT, Appellant
                                            V.
                               THE STATE OF TEXAS, Appellee

                            On Appeal from the 12th District Court
                                   Grimes County, Texas
                                Trial Court Cause No. 16,602

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's exhibits #11, 23, 24, 32 and 34-37.

       The clerk of the 12th District Court is directed to deliver to the Clerk of this court the
original of State's exhibits #11, 23, 24, 32 and 34-37, on or before January 23, 2012. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to deliver it to
the justices of this court for their inspection; and, upon completion of inspection, to return the
original of State's exhibits #11, 23, 24, 32 and 34-37, to the clerk of the 12th District Court.




                                                        PER CURIAM